Case: 16-40511      Document: 00513618653         Page: 1    Date Filed: 08/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                      No. 16-40511                                FILED
                                                                             August 1, 2016

UNITED STATES OF AMERICA,
                                                                             Lyle W. Cayce
                                                                                  Clerk

                                                 Plaintiff-Appellee

v.

ABEL LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:14-CR-96-1


Before DENNIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       In 2014, Abel Lopez pleaded guilty to conspiracy to export firearms from
the United States and possession of a firearm by an undocumented alien and
was sentenced to a total of 180 months of imprisonment. A panel of this court
dismissed Lopez’s direct appeal as frivolous. See United States v. Lopez, 607
F. App’x 422 (5th Cir. 2015). In June 2016, Lopez filed a letter with the district
court that was docketed as a notice of appeal in the instant case. He now moves
for appointment of counsel on appeal.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40511    Document: 00513618653     Page: 2   Date Filed: 08/01/2016


                                 No. 16-40511

      Even assuming arguendo that Lopez’s letter can be liberally construed
as a proper notice of appeal, it was filed almost two years after the final
judgment was entered, more than a year after the last activity in the file, and
well beyond the time for extending the appeal period under Federal Rule of
Appellate Procedure 4(b)(4). See FED. R. APP. P. 4(b)(1)(A)(i), (b)(4). Moreover,
Lopez has already appealed that judgment. Accordingly, the appeal is frivolous
and is DISMISSED. 5TH CIR. R. 42.2. Lopez’s motion for the appointment of
counsel is DENIED.




                                       2